Citation Nr: 1138003	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety, sleep disturbance, and dysthymia.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The RO denied entitlement to service connection for a back disability in a May 2008 rating decision and denied service connection for a psychiatric disability in a June 2009 rating decision.

In July 2011, the Veteran, accompanied by his counsel, appeared at a hearing held before the below-signed Veterans Law Judge in Huntington, West Virginia. A transcript of that hearing has been associated with the claims file.

Although the matter of entitlement to service connection for an acquired psychiatric disability was developed and certified for review as a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), recent caselaw mandates that in appropriate cases, VA consider such claims more broadly. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should therefore construe claim for service connection for psychiatric disability based on reasonable expectations of non-expert claimant). The issue is therefore recharacterized as on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony is not credible.

2. The Veteran has been diagnosed with intervertebral disc disorder and has contended that he experiences back disability as the result of his active duty service, but the current back disability is not shown to be due to any event or incident of his service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a back disability are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A May 2007 letter explained the evidence necessary to substantiate the claim for service connection for a low back disability. The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, VA treatment records, private treatment records, and reports from December 2007 and May 2010 VA examinations. Subsequent to the July 2011 hearing, the record was held open for 30 days at the Veteran's request. He has not since indicated that he has any additional evidence. When VA undertakes to provide a VA examination or obtain a VA opinion as it did here in 2007 and 2010, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The 2007 VA examination report does not reflect review of the claims file, but the 2010 examiner did review the claims file prior to rendering a medical opinion. Both examination reports reflect examination of the Veteran and description and evaluation of the back disability. The Board finds the examinations adequate.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010).

Service Connection

The Veteran contends that he experiences a low back disability as the result of his in-service experiences. Specifically, he contends that he repeatedly injured his back while lifting heavy objects in service and those repeated injuries caused a permanent low back disability. The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2010). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2010).

The Veteran's enlistment examination reflects no back disability and a self report of medical history completed by the Veteran at that time indicates that he had no complaints of back pain. In November 1990, he was treated for a complaint of low back pain, without radiation, lasting one (1) week. The Veteran was assigned a light duty profile for five (5) days and was advised to take motrin. In January 1991, the Veteran was treated for lower back pain; the treatment note reflects that he reported experiencing the pain after carrying a 100 pound tool box. 

The Veteran was seen again in April 1991 after experiencing back pain subsequent to lifting branches that had fallen during an ice storm; he was diagnosed with a transient muscle strain. A June 1991 x-ray showed the spine within normal limits. In June 1995, the Veteran again reported for treatment due to heavy lifting, but he complained of abdominal pain rather than back pain. An August 1995 treatment note assesses the Veteran with musculoskeletal low back pain without any radiation. The Veteran completed a self report of medical history in October 1995 and indicated that he had experienced recurrent back pain for the last five (5) years. Physician notation on the self report states that the back pain "seems to be service related" and reflects that the Veteran reported wearing a back brace. However, an October 1995 separation examination revealed no then-current back disability.

The Veteran sought private treatment for back pain in September 1999. He reported that he began experiencing back pain in the prior week after performing heavy lifting at work. The Veteran was diagnosed with an acute lumbar strain.

In December 2000, the Veteran reported for private treatment of back pain. He indicated that he had not experienced a back trauma, but had felt back pain for the past two (2) months that would be present when he woke, but would resolve with movement. The physician diagnosed chronic lumbar pain. A January 2001 spinal x-ray revealed no evidence of fracture; vertebrae were preserved in height and alignment.

A November 2002 private hospital note reflects that the Veteran received emergency medical treatment for low back pain. The treatment note states that the Veteran reported experiencing back pain for several days. Although the Veteran did not attribute the back pain to any particular injury, he stated that he believed he may have injured it lifting. The Veteran informed the treating physician that he had a history of muscle spasms. He was diagnosed with a lumbar strain.

The Veteran sought treatment from his private physician in December 2003 for back pain that had lasted two (2) days. The note states that he had experienced a pulled muscle in his back without performing heavy lifting; no neurological effects were noted.

On February 22, 2005, the Veteran again reported for emergency treatment for back pain. The treatment note states that the Veteran reported experiencing the pain ever since injuring his back at work on January 3, 2005. He indicated that the pain was sharp and radiated to his right leg. The treating physician diagnosed mechanical back pain.

A private physician diagnosed the Veteran with low back pain with sciatica features in March 2006. The Veteran sought treatment due to right hip pain that the physician opined was referred from the spine. The Veteran informed the physician that he had been experiencing back and leg discomfort for approximately four (4) years. The physician noted paresthesias in the right leg. An April 2006 x-ray showed well-maintained vertebral body heights and disc spaces with intact pedicles and spinous processes; the radiologist described the Veteran's spine as normal. However, an April 2006 MRI of the Veteran's spine revealed a moderate size right pericentral disc herniation at the L5-S1 disc space with mild narrowing of the right neural foramina as well as a small central disc protrusion at L4-5 with minimal mass effect upon the anterior margin of the thecal sac.

In August 2006, the Veteran was seen again by the private physician and reported persistent back pain radiating to the right leg. The physician diagnosed discogenic back disease. A September 2006 note reflects the Veteran's continued complaints and a diagnosis of sciatica with worsening pain and acute exacerbation. He was referred for physical therapy, but an October 2006 note states that therapy had not resulted in any significant improvement.

In March 2007, the Veteran sought medical treatment from VA. His initial treatment note reflects that he reported experiencing a back disability with herniated disc due to a January 2005 work injury. He stated that he had experienced some back problems in the military, but nothing requiring work-up. After examination, the Veteran was diagnosed with herniated discs in the lumbar region of his spine.

The Veteran was afforded a VA examination in December 2007. The examiner did not review the claims file, but the examination report reflects that the Veteran informed the examiner that he had experienced several back sprains during service. He described the sprains as lasting about one (1) week before he was "back to normal." He stated that he sprained his back while working at a tire shop after service, but returned to work after one (1) week. Subsequently he injured his back at another workplace in January 2005 and experienced constant pain. He stated that standing, sitting for long periods of time, and lifting heavy objects aggravate his back pain. X-ray of the spine revealed minimal disc space narrowing at L5-S1. The examiner diagnosed small central disc protrusion at L4-5 and a moderate size right pericentral disc herniation at the L5-S1 level. No medical opinion was provided in the examination report.

In February 2008, the Veteran sought medical treatment from VA for low back pain radiating to his right leg. He reported a one (1) month duration of the pain and was diagnosed with an intervertebral disc disorder with lumbosacral radiculopathy. A March 2008 MRI showed normal vertebral height and alignment, but degenerative disc dessication at L4-5 and L5-S1. An August 2008 treatment note reflects the diagnosis of intervertebral disc disorder and that the Veteran reported pain of five (5) on a 10 scale. In September 2008, he again reported that the pain shot from his back down his right leg, but later that month he reported a new left-sided pain that had been present for three (3) weeks. His pain medication was increased.

The Veteran's wife submitted an April 2010 statement to VA that the Veteran's back began hurting so much "a few years ago" that he was unable to do things he usually enjoyed. She described the functional effects of his back pain.

The Veteran was afforded another VA examination in May 2010. The report reflects in-depth review of the claims file and interview with the Veteran. The examiner summarized the Veteran's in-service experiences as well as his post-service medical history. Imaging of the Veteran's spine showed mild disc space narrowing at L5-S1 and suggested a right L5 pars interarticularis defect. After physical examination of the Veteran and review of current and past imaging results, the examiner opined that the current back disability was not caused by, or related to, the back injuries experienced during his service. The examiner explained that the current back disability was the result of a structural change in the back due to a workplace injury in 2005. Although the Veteran did experience back injuries in service, the examiner explained that those injuries were treated and resolved, indicating that they were muscular strains.

The Veteran has alleged that the repeated muscle strains he experienced in service resulted in his current back disability. At the July 2011 hearing he testified that he experienced back pain ever since injuring his back for the first time in service. He stated that he experienced pain that made it difficult to breath, lay down, sit, or stand for a long period of time each time he moved the "wrong way." He testified that he would experience back pain if he "made the slightest little movement."

VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). Although the Veteran has alleged that he experienced back pain ever since service, the treatment records detailed above indicate otherwise. Specifically, post-service treatment records reflect that the Veteran experienced intermittent episodes of back pain until his January 2005 workplace injury: In September 1999 he reported experiencing back pain in the prior week; in December 2000 he reported experiencing back pain for the past two (2) months; in November 2002 he reported experiencing back pain for several days; in December 2003 he reported experiencing back pain for two (2) days; and in February 2005 he reported experiencing pain ever since injuring his back at work in January 2005. 

Further, in March 2007, the Veteran informed VA health care providers that he had experienced some back problems in the military, but currently experienced disability with herniated disc due to the January 2005 work injury. His wife submitted an April 2010 letter stating that the Veteran had only experienced disabling back pain for the past "few years" and the Veteran's claim for service connection lists February 2005 as the date disability began. The Veteran has also informed VA that he worked multiple jobs involving heavy lifting after his military service. All of this evidence refutes a finding of chronicity since service. 38 C.F.R. § 3.303(b).

The Veteran is competent to report his symptoms, per Layno v. Brown, 6 Vet. App. 465 (1994), but as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998). Further, the Board also finds his contentions as to his symptoms inherently incredible: he testified that he experienced back pain since his first in-service back sprain in 1990 and that his back would go out if he made the slightest movement in the "wrong direction." However, he subsequently completed five (5) years of active duty service as a vehicle mechanic and no back disability was noted on his discharge examination.

His lay statements aside, no medical professional has opined that the Veteran's current back disability is the result of his active duty service. The 2010 VA examination report reflects that health care provider thoroughly reviewed the record and was aware of the Veteran's treatment history as well as his contentions as to why he experienced back disability. Further, that opinion - that the Veteran does not experience a back disability as the result of his in-service injuries - is explained and supported. The Court has held that a medical opinion must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The examiner explained that the Veteran experienced muscle strains in service which were resolved with conservative treatment. The evidence reflects that the Veteran did not experience continued back pain until his 2005 workplace injury. 

Although subsequent manifestations of a chronic disability noted in service may be service connected, the Veteran's manifestations of back disability are clearly attributable to intervening causes (workplace injury) as explained by the 2010 examiner. 38 C.F.R. § 3.303(b). The most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for a back. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran contends that he experiences a psychiatric disorder as the result of his active duty service. Specifically, he asserts that he experiences mental disability as the result of stressful events including serving on guard duty, driving on narrow roadways, observing crashed vehicles, almost driving over a child, and knowing that missiles were aimed at the area in which he served. Service personnel records reflect that the Veteran served as a light wheel vehicle mechanic and received an award for his assistance in placing barriers for perimeter defense while overseas.

The Veteran has not been afforded an examination to ascertain if he has PTSD, or any other psychiatric disability, as the result of his active duty service. As he has been diagnosed with depression and anxiety, attributed in part to his military service, and his alleged stressors are consistent with the circumstances of his service, an examination is warranted. The RO must schedule the Veteran for a VA mental disorders examination at an appropriate location. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. As this case is being remanded, the RO must again provide the Veteran with authorization forms for the release of any outstanding private treatment records and must gather newly-generated VA treatment records.  

Accordingly, the case is REMANDED to the RO for the following action:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with the necessary authorizations for the release of any private treatment records not currently on file. Obtain these records - as well as any newly-generated VA treatment records that are not associated with the record - and associate them with the claims folder. If unsuccessful in obtaining any identified additional records, inform the Veteran and provide him an opportunity to submit copies thereof.

2. Schedule the Veteran for a VA examination at an appropriate location to determine whether he has PTSD, depression, anxiety, dysthymia, sleep disorder, or any other psychiatric disability as the result of his military service. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. 

b. The examination report must reflect review of pertinent material in the claims folder. After reviewing the claims file and interviewing the Veteran, the examiner must determine whether or not he experiences any current mental health disorders. If so, the examiner must provide diagnoses thereof and an opinion as to whether any such disability is likely the direct result of, or was aggravated by, the Veteran's in-service experiences.

c. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following:

i. July 1989 and October 1995 examination reports and self reports of medical history;

ii. A March 2007 VA treatment note reflecting that the Veteran's depression screening was negative, but he was referred to a PTSD clinic; 

iii. A March 2008 VA treatment note showing a negative depression screen;

iv. An August 2008 VA treatment note diagnosing depression and remarking on the Veteran's stress and anger;

v. The report of a December 2008 private psychological evaluation;

vi. An April 2010 statement from the Veteran's wife about his mental disorder symptoms; and

vii. The Veteran's July 2011 hearing testimony.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

3. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full. If any development is incomplete, appropriate corrective action is to be implemented. Provide the Veteran and his counsel a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


